Title: From Thomas Jefferson to Maria Cosway, 24 December 1786
From: Jefferson, Thomas
To: Cosway, Maria



Paris Dec. 24. 1786.

Yes, my dear Madam, I have received your three letters, and I am sure you must have thought hardly of me, when at the date of the last, you had not yet received one from me. But I had written two. The second, by the post, I hope you got about the beginning of this month: the first has been detained by the gentleman who was to have carried it. I suppose you will receive it with this.
I wish they had formed us like the birds of the air, able to fly where we please. I would have exchanged for this many of the boasted preeminencies of man. I was so unlucky when very young, as to read the history of Fortunatus. He had a cap of such virtues that when he put it on his head, and wished himself anywhere, he was there. I have been all my life sighing for this cap. Yet if I had it, I question if I should use it but once. I should wish myself with you, and not wish myself away again. En attendant the cap, I am always thinking of you. If I cannot be with you in reality, I will in imagination. But you say not a word of coming to Paris. Yet you were to come in the spring, and here is winter. It is time therefore you should be making your arrangements, packing your baggage &c. unless you really mean to disappoint us. If you do, I am determined not to suppose I am never to see you again. I will believe you intend to go to America, to draw the Natural bridge, the Peaks of Otter &c., that I shall meet you there, and visit with you all those grand scenes. I had rather be deceived, than live without hope. It is so sweet! It makes us ride so smoothly over the roughnesses of life. When clambering a mountain, we always hope the hill we are on is the last. But it is the next, and the next, and still the next. Think of me much, and warmly. Place me in your breast with those who you love most: and comfort me with your letters. Addio la mia cara ed amabile amica!
After finishing my letter, the gentleman who brought yours sent me a roll he had overlooked, which contained songs of your  composition. I am sure they are charming, and I thank you for them. The first words which met my eye on opening them, are I fear, ominous. ‘Qua l’attendo, e mai non viene.’
